873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRANTINGSON FISHING EQUIPMENT COMPANY and SigurdBrantingson, Jr., Plaintiffs-Petitioners,v.SHIMANO AMERICAN CORPORATION and Shimano Industrial, Ltd.,Defendants-Respondents.
Misc. No. 239.
United States Court of Appeals, Federal Circuit.
Feb. 9, 1989.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and RE, Chief Judge.*

ORDER

1
Brantingson Fishing Equipment Company, et al.  (Brantingson) petitions for permission to appeal a January 25, 1989 interlocutory order granting Shimano American Corporation, et al.'s Fed.R.Civ.P. 60(b) motion for a new trial and certifying the order for immediate appeal.


2
The order for a new trial lies within the informed discretion of the district court.  With due deference to the district court's certification, we conclude that the present circumstances do not meet the requirements set forth in 28 U.S.C. Sec. 1292(b), (c).  See 9 Moore's Federal Practice p 110.22 at 261 (1988)

Accordingly, IT IS ORDERED THAT:

3
Brantingson's petition for permission to appeal is denied.



*
 The Honorable Edward D. Re, Chief Judge of the Court of International Trade, sat by designation in related case No. 88-1256